Douglas, J.,
concurring in the syllabus and judgment. While I concur in the law set forth by the majority, I write separately to express my disagreement with footnote 1. I continue to believe that Basil v. Vincello (1990), 50 Ohio St. 3d 185, 553 N.E. 2d 602, does not reach a proper result and will cause much practical difficulty in the marketplace for lawyers, title companies, lending institutions and others who are actively engaged in the buying, selling, financing, transferring and conveying of real property. It is a basic premise that we depend on the recording statutes to place the “world” on notice when dealing with real estate. Because I believe that Basil turns this basic premise on its head, I cannot concur in the majority’s citing to the case, especially when the issues decided herein are completely independent of those decided in Basil.